Citation Nr: 1545006	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for headaches.

2.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September to October 1987, and from July 1989 to June 2009.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for headaches and assigned an initial noncompensable (0 percent) disability rating.  This matter also comes on appeal from a September 2015 rating decision of the RO, which granted an increased disability rating of 20 percent for the Veteran's service-connected spinal disability.

This headache rating issue was previously before the Board in August 2014, where, in pertinent part, the Board denied a compensable initial disability rating for the service-connected headaches.  The Veteran appealed the August 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the headache rating issue on appeal for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in failing to provide an adequate statement of reasons and bases for its determination that the Veteran's reported headaches were not prostrating.  In the instant decision, the Board considers the relevant law and evidence and finds the Veteran's headaches to be prostrating.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

In a March 2015 RO rating decision, the Veteran was granted a temporary evaluation of 100 percent based on spinal surgery necessitating convalescence from January 7, 2015 to May 1, 2015.  In a letter dated March 13, 2015, the Veteran's employer informed that the Veteran was placed on Leave Without Pay (LWOP) from March 8, 2015 due to the back surgery.  The letter further informed that the Veteran remained under a doctor's care, that the Veteran had not been released to return to work, and that until further notice the Veteran would be on LWOP.

A February 2015 treatment record reflects that the Veteran was expected to regain full independence upon recovery from surgery.  It was estimated that the Veteran would be fully recovered within six months.  In a March 2015 mental health consultation record, it was noted that the Veteran was feeling depressed about "being out of work;" however, there was no indication that the Veteran was permanently out of work.  

In July 2015, the Veteran filed a request for increased disability ratings for the service connected spinal disability and tinnitus.  There was no indication that the Veteran was seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The report from an August 2015 VA spinal examination conveys that the VA examiner opined that the Veteran's spinal disability impacted the Veteran's ability to work and discussed the specific limitations.  Presumably it would have been noted if the Veteran were no longer employed.  In September 2015, the Veteran filed a request for service connection for scars and fatigue.  Again, no request for a TDIU was made and there was no indication that the Veteran was out of work.  

The Veteran filed a notice of disagreement (NOD) to the new spinal disability rating assigned in September 2015.  In a corresponding statement the Veteran discussed why entitlement to a 60 percent rating was warranted, specifically noting the period of convalescence.  While the Veteran did not explicitly advance having returned to work, there was no indication that the Veteran did not return to work after the period of convalescence from the spinal surgery.  The Board notes that, when discussing the impact of the spinal disability, the Veteran would likely have mentioned becoming unemployed due to the recent spinal surgery.  In October 2015, the Veteran applied for vocational rehabilitation benefits.  No reasons were provided as to why the Veteran was seeking such benefits, and the evidence does not suggest that the vocational rehabilitation was because the Veteran was unemployed versus any other reasons such as workforce advancement.

Finally, the Board notes that VA has received a private treatment record dated September 2, 2015.  In discussing the Veteran's rhinitis disability, the private physician specifically stated that the Veteran "works inside the office."  No such note would be necessary (or make sense) if the Veteran had not returned to work after the period of convalescence had ended.  Having received no evidence indicating that the Veteran did not return to work after the period of convalescence ended, and considering the evidence discussed above, the Board finds that the Veteran currently remains employed by, and has returned to work at, the former place of employment.      

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of an increased disability rating in excess of 20 percent for DDD of the lumbar spine with radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's service-connected headaches manifested as characteristic prostrating attacks occurring on average at least once a month, without prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a 30 percent disability rating for headaches have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the headache rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran was afforded a VA general medical examination for compensation purposes in February 2009.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it is unclear exactly which records the VA examiner reviewed, the Board notes that review of the claims file is not required in this case for purposes of determining whether a higher initial disability rating is warranted for the service-connected headaches, as the report reflects that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  So, considering both the medical evidence and the reported histories of symptoms and impairments, there is sufficient competent evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Considering the agreement of the parties in the JMR, the Board has evaluated whether a remand for a new VA headache examination is necessary.  VA has very recently received additional private headache treatment records from the Veteran.  Further, in the instant decision, the Board grants a 30 percent disability rating for the service-connected headaches, and denies a 50 percent rating due to a lack of severe economic inadaptability.  The Board finds that the combination of lay and medical evidence of record is sufficient to rate the service-connected disability's economic impact.  A new VA headache examination, which primarily would be based on the Veteran's reports of frequency, severity, and duration of symptoms and impairments caused by the headaches, rather than clinical observations during a headache, would not provide any further insight into the economic impact of the headache disability on the Veteran or his adaptability during headaches than what was already disclosed by the lay and medical evidence of record.  As such, in this case involving rating headaches, which rating criteria at DC 8100 relies heavily on lay-reported evidence as to frequency, severity, and economic impact/adaptability, a remand for a new VA examination to again record the same history to be again related by the Veteran is not necessary to decide the headache rating issue.    

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability rating for the service-connected headaches.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Rating for Headache Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For the entire rating period on appeal, the tension headache disability has been rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the service-connected headaches manifested as characteristic prostrating attacks occurring on average at least once a month, without prolonged attacks productive of severe economic inadaptability.

In a June 2007 medical history report, the Veteran checked having frequent or severe headaches.  Various service treatment records reflect that the Veteran occasionally complained of headaches in service.  A magnetic resonance imaging (MRI) report from October 2002, which was taken after the Veteran complained of headaches and dizziness, reflects that the Veteran's brain had normal structure.

The report from the February 2009 VA general medical examination reflects that the Veteran complained of headaches for the previous eight years.  The Veteran advanced that the headaches caused a very sharp pain that resulted in nausea and dizziness, and that the pain would manifest an average of seven times per month and last for one to two hours.  The Veteran advanced that during such attacks "he can take care of some house chores but cannot go to work and has had many days off because of headaches."  At the conclusion of the examination, considering all of the Veteran's diagnosed disabilities (which included various orthopedic disabilities), the examiner opined that the disabilities together did not affect the Veteran's function at his usual occupation or in the activities of daily living.

In the December 2009 NOD, the Veteran conveyed that the headaches were frequent enough to require treatment by a physician.  In the February 2011 substantive appeal, via VA Form 9, the Veteran advanced that the service-connected spinal disability was severe enough to limit the ability to seek physical employment.  No mention of sedentary employment was made, and the Veteran did not attribute the physical employment difficulties to the service-connected headache disability.  As to headache symptoms, the Veteran advanced continuing to experience painful headaches with feelings of nausea and lightheadedness on a month to month basis.  In an April 2013 letter, the Veteran again advanced having limited job opportunities due to orthopedic disabilities.  

An April 2015 private treatment record reflects that the Veteran sought treatment for headaches/migraines.  The Veteran advanced having intermittent headaches with nausea/vomiting, lightheadedness/dizziness, and light sensitivity.  It was noted that the Veteran had missed work in the last three months due to headaches, and that work productivity had been reduced by half or more.  While the Veteran had missed family, social, and leisure activities due to the headaches, household work productivity had not been reduced.  The Veteran was advised that when a headache/migraine occurred, he should take over the counter medication, rest in a room with no lights or sound, and attempt to sleep if possible.

One month later, in May 2015, the Veteran reported having two new migraine episodes which lasted for five to six hours.  Symptoms included pain, photophobia, nausea, and vomiting.  A private treatment record from July 2015 indicates that the Veteran advanced six new migraine episodes since the May 2015 appointment.  The attacks again reportedly lasted five hours and included nausea.  Lying down with the lights off helped alleviate the symptoms.  A subsequent September 2015 private treatment record noted five more migraine episodes since the last appointment.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected headaches manifested as characteristic prostrating attacks occurring on average at least once a month, without prolonged attacks productive of severe economic inadaptability.

As to prostration, the Veteran has consistently reported headache/migraine attacks multiple times per month.  Symptoms have included pain, nausea, dizziness, and light sensitivity.  The symptoms are severe enough to cause the Veteran to miss work, and the Veteran's private physician has prescribed bed rest in a dark room when the headache/migraine attacks occur.  After considering all the other evidence of record, including the Veteran's lay statements and the VA and private treatment (medical) records, the Board finds that the evidence is at least in equipoise as to whether prostrating attacks have occurred on average at least once per month.  As such, the Board finds that with the resolution of reasonable doubt the criteria for a 30 percent disability rating are met pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has considered whether the Veteran is entitled to a 50 percent disability rating for the service-connected headaches.  The evidence reflects that the Veteran has worked as a civilian Army recruiter since separation from service.  While the Veteran did take time off to convalesce, as discussed above, this was due to spinal surgery.  The evidence shows that the Veteran has since returned to work.  The evidence reflects that the Veteran's service-connected headache disability has caused the Veteran to miss work and reduced productivity while at work; however, the evidence does not show that the Veteran's job is in jeopardy and/or that the Veteran's income has been reduced and/or otherwise significantly negatively impacted by the headache disability.  While the Veteran has advanced having limited physical job opportunities, the Veteran has attributed this to the service-connected orthopedic disabilities and not the headache disability.  As such, the Board finds that, while the headaches do interfere with the Veteran's employment, the evidence of record does not demonstrate severe economic inadaptability for any period.

Based on the above, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 50 percent rating based on symptoms and degree of occupational impairment during any part of the initial rating period.  For these reasons, the Board finds that, for the entire initial rating period, the disability picture more nearly approximates the criteria for a 30 percent rating due to prostrating attacks occurring at least once per month; therefore, an initial disability rating of 30 percent for the service-connected headaches is granted for the entire initial rating period on appeal.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100. 

Extraschedular Referral Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected headaches.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's headache disability picture has manifested primarily as painful prostrating headaches with nausea, dizziness, and light sensitivity, which interferes with the Veteran's employment as an Army recruiter.  The Board finds that all the symptomatology and impairment caused by the Veteran's headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 8100, specifically provide for disability ratings based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency, severity, and duration of the headaches, including whether the headaches are prostrating, and include consideration of economic inadaptability.  

In this case, considering the lay and medical evidence, the Veteran's headaches have been manifested by characteristic prostrating attacks, including nausea, dizziness, and light sensitivity, which are not productive of severe economic inadaptability.  These symptoms and degree of occupational impairment are part of the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Here, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Further, in the August 2014 Board decision, which included additional rating issues, the Board found that Johnson was not applicable.  This finding was not addressed and/or disturbed in the August 2015 JMR.

Comparing the Veteran's disability level and symptomatology of the headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with the headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, as discussed above, the Veteran is currently employed as a civilian Army recruiter.  As such, the Board need not consider whether a TDIU is warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

     
ORDER

For the entire initial rating period on appeal, a higher initial disability rating of 30 percent, but no higher, for headaches is granted.


REMAND

Issuance of Statement of the Case (SOC)

In a September 2015 rating decision, the RO granted an increased disability rating of 20 percent for the service-connected spinal disability.  The Veteran filed a NOD to the rating assigned in September 2015.  A SOC has not yet been issued concerning the increased spinal disability rating issue.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issue of an increased disability rating in excess of 20 percent for DDD of the lumbar spine with radiculopathy is REMANDED for the following action:

Issue a SOC which addresses the issue of an increased disability rating in excess of 20 percent for DDD of the lumbar spine with radiculopathy.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


